DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/20/2022 is acknowledged.
Claims 2-6, 8-10 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,473,706 to Malone et al. (hereinafter Malone).

Regarding independent claim 1, Malone teaches an image pickup apparatus comprising: 
a plurality of pixels each of which includes a photoelectric conversion circuit that generates electric charges in accordance with incident light from an object (imaging area 404 including pixels 406 see Fig. 4, generates charges based on incident light, see col. 9 lines 6-16); 
a measuring circuit that measures electric charges generated in the photoelectric conversion circuit in a period outside an exposure period of the photoelectric conversion circuit (image processor 402 can be used to average samples of the pixel charges, see col. 9 lines 16-29); 
a specifying circuit that specifies a characteristic of a light source, based on a measurement result by the measuring circuit (image processor can analyze the average samples, see col. 9 lines 30-37); and 
an adjusting circuit that adjusts the exposure period of the photoelectric conversion circuit, based on the characteristic specified by the specifying circuit (block 810 compensates for the flicker and adjust the exposure, see col. 9 lines 43-46), 
wherein the measuring circuit measures an electric current value of the electric charges generated in the photoelectric conversion circuit (block 804 the average samples are measured, see col. 9 lines 30-39 ), 
the specifying circuit specifies a frequency and a duty ratio of the light source, based on the electric current value measured by the measuring circuit (block 808 of Fig. 8 determines the frequency of the flicker, see col. 9 lines 40-43), and 
the adjusting circuit adjusts the exposure period of the photoelectric conversion circuit, based on the specified frequency and duty ratio of the light source so that the exposure period overlaps with a light-emitting period of the light source (block 810 compensates for the flicker and adjust the exposure, see col. 9 lines 43-46).

Regarding claim 7, Malone teaches the image pickup apparatus according to claim 1, wherein the plurality of pixels are pixels that are operated by a global shutter method (may include global shutter configuration, see col. 4 lines 66-67).

Regarding claim 11, Malone teaches an imaging system comprising:
the image pickup apparatus according to claim 1; and 
a processor that processes a signal outputted from the image pickup apparatus (See Fig. 2, cameras 102 and 104 and processor(s) 200).

Regarding claim 12, Malone teaches a mobile body comprising: 
the image pickup apparatus according to claim 1; 
a moving device (see 106 in Figs. 1A-1B; 
a processor that acquires information from a signal outputted from the image pickup apparatus (See Fig. 2, cameras 102 and 104 and processor(s) 200); and
a controller that controls the moving device, based on the information (See Fig. 2, cameras 102 and 104 and processor(s) 200 which one can act as the controller, see col. 3 line 65).

Regarding independent claim(s) 15, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696